DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

Specification
The disclosure is objected to because of the following informality as the claimed subject matter of claim 1, “at least one semi-cylindrical aperture extending between the cavity and an outer surface of the body and configured to allow soldering of the wire terminal to the body” is not discussed in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 15, 18 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Caines in view of Hohenberger et al. (4,010,993) hereafter Hohenberger.
Regarding claim 1, Caines, figs 9 and 10 discloses a one-piece socket contact 90 comprising: a body extending along a longitudinal axis and having a first end and a second end opposite the first end, the second end defining a cavity 210 therein and configured to receive a wire 204 having a wire termination (fig. 10);  a ring 216 configured to receive a pin contact 150 (fig. 10); and one or more beams 218 extending longitudinally between the ring and the first end of the body, the one or more beams (it is to be noted that, “or more” is an optional limitations) having a radially inward facing curvature (see fig. 10) and being configured to engage with and apply pressure to the pin contact 150.
Caines does not disclose at least one semi-cylindrical aperture extending between the cavity and an outer surface of the body and configured to allow soldering of the wire terminal to the body.
Hohenberger, fig. 3, discloses at least one aperture extending between the cavity and an outer surface of the body for visually inspecting the soldered connection.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one aperture extending between the cavity and an outer surface of the body as taught by Hohenberger in order to have visually inspecting the soldered connection, which also allow soldering of wire connection and drain the extra soldering material.  
Thus Caines as modified by Hohenberger discloses all the claimed limitations except for the aperture is semi-cylindrical aperture.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the aperture is semi-cylindrical, since applicants have presented no explanation that these particular shape of the aperture (it is to be noted that semi-cylindrical shape of the aperture is not at all discussed, as stated above) t is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 10, Caines, figs 9 and 10 discloses a one-piece socket contact 90 comprising: a hollow body extending along a longitudinal axis and having a first end and a second end opposite the first end; a solder tail (end portion of 212) coupled to the second end (being an integral piece) and extending longitudinally away from the body; a ring (end portion of) 216 configured to receive a pin contact; and one or more beams 218 (it is to be noted that, “or more” is an optional limitations) extending longitudinally between the ring 218 and the first end of the body, the one or more beams 218 having a radially inward facing curvature (see fig. 10) and being configured to engage with and apply pressure to the pin contact 150.
Caines does not disclose at least one semi-cylindrical aperture extending between the cavity and an outer surface of the body. 
Hohenberger, fig. 3, discloses at least one aperture extending between the cavity and an outer surface of the body for visually inspecting the soldered connection.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one aperture extending between the cavity and an outer surface of the body as taught by Hohenberger in order to have visually inspecting the soldered connection, which also allow soldering of wire connection and drain the extra soldering material.  
Thus Caines as modified by Hohenberger discloses all the claimed limitations except for the aperture is semi-cylindrical aperture.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the aperture is semi-cylindrical, since applicants have presented no explanation that these particular shape of the aperture (it is to be noted that semi-cylindrical shape of the aperture is not at all discussed, as stated above) t is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 15, Caines, discloses a one-piece solder cup contact 90 (figs. 9 and 10) comprising: a body extending along a longitudinal axis and having a first end and a second end opposite the first end, the second end defining a cavity 16 (fig. 1) therein and configured to receive a wire 204 having a wire termination; and a pin contact 150 (fig.10) coupled to the first end and extending longitudinally away from the body.
Caines does not disclose at least one semi-cylindrical aperture extending between the cavity and an outer surface of the body. 
Hohenberger, fig. 3, discloses at least one aperture extending between the cavity and an outer surface of the body for visually inspecting the soldered connection, which can also allowing soldering.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one aperture extending between the cavity and an outer surface of the body as taught by Hohenberger in order to have visually inspecting the soldered connection, which also allow soldering of wire connection and drain the extra soldering material.  
Thus Caines as modified by Hohenberger discloses all the claimed limitations except for the aperture is semi-cylindrical aperture.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the aperture is semi-cylindrical, since applicants have presented no explanation that these particular shape of the aperture (it is to be noted that semi-cylindrical shape of the aperture is not at all discussed, as stated above) t is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claims 4 and 18, Caines as modified by Hohenberger discloses all the claimed limitations except for the second end is configured to receive a wire termination that is less than or equal to 40 AWG in size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the second end to receive a wire termination that is less than or equal to 40 AWG in size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 5, Caines discloses, the one or more beams 218 are at least partially flexible.
Regarding claim 21, Caines discloses, wherein the pin contact is coupled to the first end from a distal end, the distal end having a curved taper (see fig. 10).

Claims 6-9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caines and Hohenberger, as applied to claims 5 and 18 above, further in view of Ishida. (US 8,616,924).
Regarding claims 6 and 19, Caines as modified by Hohenberger, discloses all the claimed limitations except for a portion of the body located adjacent to the second end is configured to be crimped onto a portion of the wire.
Ishida discloses a portion 17, 18 of the body 10 located adjacent to the second end (fig. 1) 16 is configured to be crimped onto a portion of the wire.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a portion of the body located adjacent to the second end is configured to be crimped onto a portion of the wire as taught by Ishida, in order to prove the strain relief to the wire and to give mechanical support to wire.
Regarding claim 7, Caines, discloses the ring has an inner diameter larger than an outer diameter of the pin contact to compensate for misalignment between the one-piece socket contact and the pin contact, see fig. 10.
Regarding claim 8, Caines discloses, the ring has a flared opening to compensate for misalignment between the one-piece socket contact and the pin contact. 
Regarding claims 9 and 20, Caines discloses, the second end has a flared opening to facilitate easier entry of the wire termination into the cavity (see fig. 10).
Claims 2, 11-14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Caines and Hohenberger as applied to claims 1, 10 and 15 above, and further in view of Flower et al. (9,017,089) hereafter Flower.
Regarding claims 2, 11 and 16, Caines as modified by Hohenberger discloses all the claimed limitations except for at least a portion of the one-piece socket contact is plated with a conductive material.
Flower discloses the female electrical contact may additionally or alternatively include a through hole, which may be plated along at least one interior surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least a portion of the one-piece socket contact is plated with a conductive material as taught by Flower in order to increase the conductivity and have ease of soldering with wire.
Regarding claim 12, Caines discloses, the one or more beams 218 are at least partially flexible.
Regarding claim 13, Caines, discloses the ring has an inner diameter larger than an outer diameter of the pin contact to compensate for misalignment between the one-piece socket contact and the pin contact, see fig. 10.
Regarding claim 14, Caines discloses, the ring has a flared opening to compensate for misalignment between the one-piece socket contact and the pin contact. 
Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are mot on new ground of rejection, as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/Primary Examiner, Art Unit 2831